Citation Nr: 0840124	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-38 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Indianapolis, Indiana, VA Regional Office (RO).  


FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in active service.  See 38 U.S.C.A. § 1110 
(2008); 38 C.F.R. § 3.303(a) (2008).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2008); 38 C.F.R. § 3.303(a) (2008).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2008).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.304(f) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the appellant filed his claim 
in 2004.  The current regulation requires that a diagnosis of 
PTSD conform to the criteria of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV). 

While a July 2002 VA examination report notes that a well-
documented initial VA mental health evaluation was 
accomplished on June 5, 2002, neither that report, nor the 
records noted in association with group treatment, have been 
associated with the claims file.  Regardless, the examiner 
entered a diagnosis of PTSD.

Although the July 2004 rating decision reflects the 
determination of the agency of original jurisdiction (AOJ) 
that the appellant did not engage in combat, via notation of 
combat code "1," in the same decision, the AOJ established 
service connection for a hearing loss disability and tinnitus 
specifically based on a determination that the appellant had, 
"acoustic trauma from choppers and weapons in combat in 
Vietnam."  The Board notes that service personnel records 
reflect service in Vietnam, and named campaigns include 
Vietnam Counter Offensive Phase IV, Vietnam Counter Offensive 
Phase V, Vietnam Counteroffensive Phase V1, and TET/69 
Counter Offensive.  Thus, the Board concludes that the 
provisions of 38 U.S.C.A. § 1154 are applicable, and 
therefore, his allegations of combat service/stressors are 
accepted.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  This provision is intended to 
lighten the evidentiary burden of a veteran who claims a 
disease or injury was incurred in or aggravated by combat 
service.  38 U.S.C.A. § 1154

As noted, in July 2002, the VA psychologist diagnosed PTSD.  
In addition a March 2004 VA examination report notes that 
while he was somewhat guarded and evasive in describing 
incidences of trauma in Vietnam, he reported traumatic in-
service incidences, to include having had to carry the radio 
in combat after the assigned radioman was killed, and of 
having been involved in direct combat assaults.  The Board 
notes that an April 2006 record notes nightmares and 
depression.  

Regardless of any deficiencies in the record, the Board finds 
that there is sufficient evidence upon which to base a 
decision.  The Board concludes that the evidence supports a 
grant of service connection for PTSD.  In this case, the July 
2002 VA report establishes a current diagnosis of PTSD based 
on service in Vietnam and the appellant's stressors are 
combat stressors.  38 C.F.R. § 3.304(f).  The Board finds 
that the competent evidence, to include the diagnosis of PTSD 
and the AOJ's determination of combat, together with the 
appellant's service personnel records and medical evidence, 
supports a finding that PTSD is attributable to service.  
Consequently, the benefits sought on appeal are granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


